Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 1 of 16 Page ID #:3841




   1

   2

   3

   4

   5

   6

   7

   8                           UNITED STATES DISTRICT COURT
   9                          CENTRAL DISTRICT OF CALIFORNIA
  10
           THE TRAVELERS INDEMNITY                 Case No. 2:18-cv-2482-CAS (GJSx)
  11       COMPANY OF CONNECTICUT, a               Hon. Christina A. Snyder
           Connecticut corporation;                Hon. Gail J. Standish
  12       TRAVELERS CASUALTY
           INSURANCE COMPANY OF
  13       AMERICA, a Connecticut                  PROTECTIVE ORDER1
           corporation,
  14

  15                   Plaintiff,
  16             v.
  17       WALKING U RANCH, LLC, a
           California limited liability company;
  18       KATHLEEN P. MARCH, an
           individual; PATRICK F. BRIGHT, an
  19       individual; and DOES 1 through 10,
           Inclusive,
  20

  21                   Defendant.
  22       AND RELATED CROSS-ACTION
  23

  24

  25

  26

  27
       1
  28    This Protective Order is substantially based on the model protective order provided
       under Magistrate Judge Gail J. Standish’s Procedures.
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 2 of 16 Page ID #:3842




   1   1.    A. PURPOSES AND LIMITATIONS
   2         Discovery in this action is likely to involve production of confidential,
   3   proprietary or private information for which special protection from public
   4   disclosure and from use for any purpose other than prosecuting this litigation may
   5   be warranted. Accordingly, the Court shall enter the following Protective Order.
   6   The parties acknowledge that this Order does not confer blanket protections on all
   7   disclosures or responses to discovery and that the protection it affords from public
   8   disclosure and use extends only to the limited information or items that are entitled
   9   to confidential treatment under the applicable legal principles.
  10         B. GOOD CAUSE STATEMENT
  11         This action is likely to involve trade secrets, customer and pricing lists and
  12   other valuable research, development, commercial, financial, technical and/or
  13   proprietary information for which special protection from public disclosure and
  14   from use for any purpose other than prosecution of this action is warranted. Such
  15   confidential and proprietary materials and information consist of, among other
  16   things, confidential business or financial information, information regarding
  17   confidential business practices, or other confidential research, development, or
  18   commercial information (including information implicating privacy rights of third
  19   parties), information otherwise generally unavailable to the public, or which may be
  20   privileged or otherwise protected from disclosure under state or federal statutes,
  21   court rules, case decisions, or common law. Accordingly, to expedite the flow of
  22   information, to facilitate the prompt resolution of disputes over confidentiality of
  23   discovery materials, to adequately protect information the parties are entitled to keep
  24   confidential, to ensure that the parties are permitted reasonable necessary uses of
  25   such material in preparation for and in the conduct of trial, to address their handling
  26   at the end of the litigation, and serve the ends of justice, a protective order for such
  27   information is justified in this matter. It is the intent of the parties that information
  28   will not be designated as confidential for tactical reasons and that nothing be so
                                                   2
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 3 of 16 Page ID #:3843




   1   designated without a good faith belief that it has been maintained in a confidential,
   2   non-public manner, and there is good cause why it should not be part of the public
   3   record of this case.
   4         C. ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER SEAL
   5           The parties further acknowledge, as set forth in Section 12.3, below, that this
   6   Protective Order does not entitle them to file confidential information under seal;
   7   Local Civil Rule 79-5 sets forth the procedures that must be followed and the
   8   standards that will be applied when a party seeks permission from the court to file
   9   material under seal.
  10         There is a strong presumption that the public has a right of access to judicial
  11   proceedings and records in civil cases. In connection with non-dispositive motions,
  12   good cause must be shown to support a filing under seal. See Kamakana v. City and
  13   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
  14   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics,
  15   Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders
  16   require good cause showing), and a specific showing of good cause or compelling
  17   reasons with proper evidentiary support and legal justification, must be made with
  18   respect to Protected Material that a party seeks to file under seal. The parties’ mere
  19   designation of Disclosure or Discovery Material as CONFIDENTIAL does not—
  20   without the submission of competent evidence by declaration, establishing that the
  21   material sought to be filed under seal qualifies as confidential, privileged, or
  22   otherwise protectable—constitute good cause.
  23         Further, if a party requests sealing related to a dispositive motion or trial, then
  24   compelling reasons, not only good cause, for the sealing must be shown, and the
  25   relief sought shall be narrowly tailored to serve the specific interest to be protected.
  26   See Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For
  27   each item or type of information, document, or thing sought to be filed or introduced
  28   under seal in connection with a dispositive motion or trial, the party seeking
                                                   3
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 4 of 16 Page ID #:3844




   1   protection must articulate compelling reasons, supported by specific facts and legal
   2   justification, for the requested sealing order. Again, competent evidence supporting
   3   the application to file documents under seal must be provided by declaration.
   4          Any document that is not confidential, privileged, or otherwise protectable in
   5   its entirety will not be filed under seal if the confidential portions can be redacted.
   6   If documents can be redacted, then a redacted version for public viewing, omitting
   7   only the confidential, privileged, or otherwise protectable portions of the document,
   8   shall be filed. Any application that seeks to file documents under seal in their
   9   entirety should include an explanation of why redaction is not feasible.
  10   2.     DEFINITIONS
  11          2.1    Action: This pending federal lawsuit.
  12          2.2    Challenging Party: a Party or Non-Party that challenges the
  13   designation of information or items under this Order.
  14          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
  15   how it is generated, stored or maintained) or tangible things that qualify for
  16   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
  17   the Good Cause Statement.
  18          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
  19   their support staff).
  20          2.5    Designating Party: a Party or Non-Party that designates information or
  21   items that it produces in disclosures or in responses to discovery as
  22   “CONFIDENTIAL.”
  23          2.6    Disclosure or Discovery Material: all items or information, regardless
  24   of the medium or manner in which it is generated, stored, or maintained (including,
  25   among other things, testimony, transcripts, and tangible things), that are produced or
  26   generated in disclosures or responses to discovery in this matter.
  27          2.7    Expert: a person with specialized knowledge or experience in a matter
  28   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                                                   4
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 5 of 16 Page ID #:3845




   1   an expert witness or as a consultant in this Action.
   2         2.8    House Counsel: attorneys who are employees of a party to this Action.
   3   House Counsel does not include Outside Counsel of Record or any other outside
   4   counsel.
   5         2.9    Non-Party: any natural person, partnership, corporation, association or
   6   other legal entity not named as a Party to this action.
   7         2.10 Outside Counsel of Record: attorneys who are not employees of a
   8   party to this Action but are retained to represent or advise a party to this Action and
   9   have appeared in this Action on behalf of that party or are affiliated with a law firm
  10   that has appeared on behalf of that party, and includes support staff.
  11         2.11 Party: any party to this Action, including all of its officers, directors,
  12   employees, consultants, retained experts, and Outside Counsel of Record (and their
  13   support staffs).
  14         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  15   Discovery Material in this Action.
  16         2.13 Professional Vendors: persons or entities that provide litigation
  17   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  18   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  19   and their employees and subcontractors.
  20         2.14 Protected Material: any Disclosure or Discovery Material that is
  21   designated as “CONFIDENTIAL.”
  22         2.15 Receiving Party: a Party that receives Disclosure or Discovery
  23   Material from a Producing Party.
  24
       3.    SCOPE
             The protections conferred by this Order cover not only Protected Material (as
  25
       defined above), but also (1) any information copied or extracted from Protected
  26
       Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  27

  28
                                                  5
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 6 of 16 Page ID #:3846




   1   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   2   that might reveal Protected Material.
   3         Any use of Protected Material at trial shall be governed by the orders of the
   4   trial judge. This Order does not govern the use of Protected Material at trial.
   5   4.    DURATION
   6         FINAL DISPOSITION of the action is defined as the conclusion of any
   7   appellate proceedings, or, if no appeal is taken, when the time for filing of an appeal
   8   has run. Except as set forth below, the terms of this protective order apply through
   9   FINAL DISPOSITION of the action. The parties may stipulate that the they will be
  10   contractually bound by the terms of this agreement beyond FINAL DISPOSITION,
  11   but will have to file a separate action for enforcement of the agreement once all
  12   proceedings in this case are complete.
  13         Once a case proceeds to trial, information that was designated as
  14   CONFIDENTIAL or maintained pursuant to this protective order used or introduced
  15   as an exhibit at trial becomes public and will be presumptively available to all
  16   members of the public, including the press, unless compelling reasons supported by
  17   specific factual findings to proceed otherwise are made to the trial judge in advance
  18   of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
  19   showing for sealing documents produced in discovery from “compelling reasons”
  20   standard when merits-related documents are part of court record). Accordingly, for
  21   such materials, the terms of this protective order do not extend beyond the
  22   commencement of the trial.
  23   5.    DESIGNATING PROTECTED MATERIAL
  24         5.1    Exercise of Restraint and Care in Designating Material for Protection.
  25   Each Party or Non-Party that designates information or items for protection under
  26   this Order must take care to limit any such designation to specific material that
  27   qualifies under the appropriate standards. The Designating Party must designate for
  28   protection only those parts of material, documents, items or oral or written
                                                  6
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 7 of 16 Page ID #:3847




   1   communications that qualify so that other portions of the material, documents, items
   2   or communications for which protection is not warranted are not swept unjustifiably
   3   within the ambit of this Order.
   4         Mass, indiscriminate or routinized designations are prohibited. Designations
   5   that are shown to be clearly unjustified or that have been made for an improper
   6   purpose (e.g., to unnecessarily encumber the case development process or to impose
   7   unnecessary expenses and burdens on other parties) may expose the Designating
   8   Party to sanctions.
   9         If it comes to a Designating Party’s attention that information or items that it
  10   designated for protection do not qualify for protection, that Designating Party must
  11   promptly notify all other Parties that it is withdrawing the inapplicable designation.
  12         5.2      Manner and Timing of Designations. Except as otherwise provided in
  13   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  14   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  15   under this Order must be clearly so designated before the material is disclosed or
  16   produced.
  17         Designation in conformity with this Order requires:
  18               (a) for information in documentary form (e.g., paper or electronic
  19   documents, but excluding transcripts of depositions or other pretrial or trial
  20   proceedings), that the Producing Party affix at a minimum, the legend
  21   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
  22   contains protected material. If only a portion of the material on a page qualifies for
  23   protection, the Producing Party also must clearly identify the protected portion(s)
  24   (e.g., by making appropriate markings in the margins).
  25         A Party or Non-Party that makes original documents available for inspection
  26   need not designate them for protection until after the inspecting Party has indicated
  27   which documents it would like copied and produced. During the inspection and
  28   before the designation, all of the material made available for inspection shall be
                                                   7
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 8 of 16 Page ID #:3848




   1   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
   2   documents it wants copied and produced, the Producing Party must determine which
   3   documents, or portions thereof, qualify for protection under this Order. Then,
   4   before producing the specified documents, the Producing Party must affix the
   5   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
   6   portion of the material on a page qualifies for protection, the Producing Party also
   7   must clearly identify the protected portion(s) (e.g., by making appropriate markings
   8   in the margins).
   9               (b) for testimony given in depositions that the Designating Party identifies
  10   the Disclosure or Discovery Material on the record, before the close of the
  11   deposition all protected testimony.
  12               (c) for information produced in some form other than documentary and
  13   for any other tangible items, that the Producing Party affix in a prominent place on
  14   the exterior of the container or containers in which the information is stored the
  15   legend “CONFIDENTIAL.” If only a portion or portions of the information
  16   warrants protection, the Producing Party, to the extent practicable, shall identify the
  17   protected portion(s).
  18         5.3      Materials Designated “HIGHLY CONFIDENTIAL – ATTORNEYS’
  19   EYES ONLY.” The parties anticipate that there may be documents subject to
  20   protection under Federal Rules of Civil Procedure 26(c) that are of an extremely
  21   sensitive nature, would cause substantial and concrete competitive injury if
  22   disclosed to an opposing party in this litigation, and that such injury could not be
  23   avoided by less restrictive means. The types of documents that might warrant a
  24   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” designation,
  25   assuming they otherwise meet the above criteria, may include, but are not limited to,
  26   confidential attorney-client privilege communications, attorney work product, as
  27   well as attorney-client strategies. Designations with a higher confidentiality level
  28   when a lower level would suffice are prohibited. Designation under this Order is
                                                   8
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 9 of 16 Page ID #:3849




   1   allowed only if the designation is necessary to protect material that, if disclosed to
   2   persons not authorized to view it, would cause competitive or other recognized
   3   harm. Material may not be designated if it has been made public, or if designation is
   4   otherwise unnecessary to protect a secrecy interest. If a designator learns that
   5   information or items that it designated for protection do not qualify for protection at
   6   all or do not qualify for the level of protection initially asserted, that designator must
   7   promptly notify all parties that it is withdrawing the mistaken designation.
   8         5.4    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   9   failure to designate qualified information or items does not, standing alone, waive
  10   the Designating Party’s right to secure protection under this Order for such material.
  11   Upon timely correction of a designation, the Receiving Party must make reasonable
  12   efforts to assure that the material is treated in accordance with the provisions of this
  13   Order.
  14   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
  15         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  16   designation of confidentiality at any time that is consistent with the Court’s
  17   Scheduling Order.
  18         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  19   resolution process under Local Rule 37.1 et seq.
  20         6.3    The burden of persuasion in any such challenge proceeding shall be on
  21   the Designating Party. Frivolous challenges, and those made for an improper
  22   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
  23   parties) may expose the Challenging Party to sanctions. Unless the Designating
  24   Party has waived or withdrawn the confidentiality designation, all parties shall
  25   continue to afford the material in question the level of protection to which it is
  26   entitled under the Producing Party’s designation until the Court rules on the
  27   challenge.
  28   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
                                                   9
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 10 of 16 Page ID #:3850




   1         7.1      Basic Principles. A Receiving Party may use Protected Material that is
   2   disclosed or produced by another Party or by a Non-Party in connection with this
   3   Action only for prosecuting, defending or attempting to settle this Action. Such
   4   Protected Material may be disclosed only to the categories of persons and under the
   5   conditions described in this Order. When the Action has been terminated, a
   6   Receiving Party must comply with the provisions of section 13 below (FINAL
   7   DISPOSITION).
   8         Protected Material must be stored and maintained by a Receiving Party at a
   9   location and in a secure manner that ensures that access is limited to the persons
  10   authorized under this Order.
  11         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
  12   otherwise ordered by the court or permitted in writing by the Designating Party, a
  13   Receiving Party may disclose any information or item designated
  14   “CONFIDENTIAL” only to:
  15               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
  16   well as employees of said Outside Counsel of Record to whom it is reasonably
  17   necessary to disclose the information for this Action;
  18               (b) the officers, directors, and employees (including House Counsel) of
  19   the Receiving Party to whom disclosure is reasonably necessary for this Action;
  20               (c) Experts (as defined in this Order) of the Receiving Party to whom
  21   disclosure is reasonably necessary for this Action and who have signed the
  22   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  23               (d) the court and its personnel;
  24               (e) court reporters and their staff;
  25               (f) professional jury or trial consultants, mock jurors, and Professional
  26   Vendors to whom disclosure is reasonably necessary for this Action and who have
  27   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  28               (g) the author or recipient of a document containing the information or a
                                                      10
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 11 of 16 Page ID #:3851




   1   custodian or other person who otherwise possessed or knew the information;
   2             (h) during their depositions, witnesses, and attorneys for witnesses, in the
   3   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
   4   requests that the witness sign the form attached as Exhibit 1 hereto; and (2) they will
   5   not be permitted to keep any confidential information unless they sign the
   6   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
   7   agreed by the Designating Party or ordered by the court. Pages of transcribed
   8   deposition testimony or exhibits to depositions that reveal Protected Material may
   9   be separately bound by the court reporter and may not be disclosed to anyone except
  10   as permitted under this Protective Order; and
  11             (i) any mediator or settlement officer, and their supporting personnel,
  12   mutually agreed upon by any of the parties engaged in settlement discussions.
  13   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
  14         IN OTHER LITIGATION
  15         If a Party is served with a subpoena or a court order issued in other litigation
  16   that compels disclosure of any information or items designated in this Action as
  17   “CONFIDENTIAL,” that Party must:
  18             (a) promptly notify in writing the Designating Party. Such notification
  19   shall include a copy of the subpoena or court order;
  20             (b) promptly notify in writing the party who caused the subpoena or order
  21   to issue in the other litigation that some or all of the material covered by the
  22   subpoena or order is subject to this Protective Order. Such notification shall include
  23   a copy of this Protective Order; and
  24             (c) cooperate with respect to all reasonable procedures sought to be
  25   pursued by the Designating Party whose Protected Material may be affected.
  26         If the Designating Party timely seeks a protective order, the Party served with
  27   the subpoena or court order shall not produce any information designated in this
  28   action as “CONFIDENTIAL” before a determination by the court from which the
                                                  11
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 12 of 16 Page ID #:3852




   1   subpoena or order issued, unless the Party has obtained the Designating Party’s
   2   permission. The Designating Party shall bear the burden and expense of seeking
   3   protection in that court of its confidential material and nothing in these provisions
   4   should be construed as authorizing or encouraging a Receiving Party in this Action
   5   to disobey a lawful directive from another court.
   6   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
   7         PRODUCED IN THIS LITIGATION
   8             (a) The terms of this Order are applicable to information produced by a
   9   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
  10   produced by Non-Parties in connection with this litigation is protected by the
  11   remedies and relief provided by this Order. Nothing in these provisions should be
  12   construed as prohibiting a Non-Party from seeking additional protections.
  13             (b) In the event that a Party is required, by a valid discovery request, to
  14   produce a Non-Party’s confidential information in its possession, and the Party is
  15   subject to an agreement with the Non-Party not to produce the Non-Party’s
  16   confidential information, then the Party shall:
  17                (1) promptly notify in writing the Requesting Party and the Non-Party
  18   that some or all of the information requested is subject to a confidentiality
  19   agreement with a Non-Party;
  20                (2) promptly provide the Non-Party with a copy of the Protective
  21   Order in this Action, the relevant discovery request(s), and a reasonably specific
  22   description of the information requested; and
  23                (3) make the information requested available for inspection by the
  24   Non-Party, if requested.
  25             (c) If the Non-Party fails to seek a protective order from this court within
  26   14 days of receiving the notice and accompanying information, the Receiving Party
  27   may produce the Non-Party’s confidential information responsive to the discovery
  28   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                                                 12
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 13 of 16 Page ID #:3853




   1   not produce any information in its possession or control that is subject to the
   2   confidentiality agreement with the Non-Party before a determination by the court.
   3   Absent a court order to the contrary, the Non-Party shall bear the burden and
   4   expense of seeking protection in this court of its Protected Material.
   5   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
   6         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
   7   Protected Material to any person or in any circumstance not authorized under this
   8   Protective Order, the Receiving Party must immediately (a) notify in writing the
   9   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
  10   all unauthorized copies of the Protected Material, (c) inform the person or persons to
  11   whom unauthorized disclosures were made of all the terms of this Order, and (d)
  12   request such person or persons to execute the “Acknowledgment and Agreement to
  13   Be Bound” that is attached hereto as Exhibit A.
  14   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  15         PROTECTED MATERIAL
  16         When a Producing Party gives notice to Receiving Parties that certain
  17   inadvertently produced material is subject to a claim of privilege or other protection,
  18   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  19   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
  20   procedure may be established in an e-discovery order that provides for production
  21   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
  22   (e), insofar as the parties reach an agreement on the effect of disclosure of a
  23   communication or information covered by the attorney-client privilege or work
  24   product protection, the parties may incorporate their agreement in the stipulated
  25   protective order submitted to the court.
  26   12.   MISCELLANEOUS
  27         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
  28   person to seek its modification by the Court in the future.
                                                  13
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 14 of 16 Page ID #:3854




   1         12.2 Right to Assert Other Objections. No Party waives any right it
   2   otherwise would have to object to disclosing or producing any information or item
   3   on any ground not addressed in this Protective Order. Similarly, no Party waives
   4   any right to object on any ground to use in evidence of any of the material covered
   5   by this Protective Order.
   6         12.3 Filing Protected Material. A Party that seeks to file under seal any
   7   Protected Material must comply with Local Civil Rule 79-5. Protected Material
   8   may only be filed under seal pursuant to a court order authorizing the sealing of the
   9   specific Protected Material at issue. If a Party’s request to file Protected Material
  10   under seal is denied by the court, then the Receiving Party may file the information
  11   in the public record unless otherwise instructed by the court.
  12   13.   FINAL DISPOSITION
  13         After the final disposition of this Action, as defined in paragraph 4, within 60
  14   days of a written request by the Designating Party, each Receiving Party must return
  15   all Protected Material to the Producing Party or destroy such material. As used in
  16   this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  17   summaries, and any other format reproducing or capturing any of the Protected
  18   Material. Whether the Protected Material is returned or destroyed, the Receiving
  19   Party must submit a written certification to the Producing Party (and, if not the same
  20   person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
  21   (by category, where appropriate) all the Protected Material that was returned or
  22   destroyed and (2) affirms that the Receiving Party has not retained any copies,
  23   abstracts, compilations, summaries or any other format reproducing or capturing any
  24   of the Protected Material. Notwithstanding this provision, Counsel are entitled to
  25   retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
  26   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
  27   reports, attorney work product, and consultant and expert work product, even if such
  28   materials contain Protected Material. Any such archival copies that contain or
                                                 14
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 15 of 16 Page ID #:3855




   1   constitute Protected Material remain subject to this Protective Order as set forth in
   2   Section 4 (DURATION).
   3   14.   VIOLATION
   4         Any violation of this Order may be punished by appropriate measures
   5   including, without limitation, contempt proceedings and/or monetary sanctions.
   6

   7   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
   8

   9   DATED: January 21, 2021
  10

  11

  12   _____________________________________
       GAIL J. STANDISH
  13   UNITED STATES MAGISTRATE JUDGE
  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 15
Case 2:18-cv-02482-CAS-GJS Document 83 Filed 01/21/21 Page 16 of 16 Page ID #:3856




   1                                         EXHIBIT A
   2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
   3

   4   I, _____________________________ [print or type full name], of
   5   _________________ [print or type full address], declare under penalty of perjury
   6   that I have read in its entirety and understand the Protective Order that was issued
   7   by the United States District Court for the Central District of California on
   8   __________________, 2021 in the case of Travelers, etc. et al., v. Walking U, etc. et
   9   al., United States District Court (C.D. Cal.) Case No.: 2:18-cv-2482-CAS (GJSx). I
  10   agree to comply with and to be bound by all the terms of this Protective Order and I
  11   understand and acknowledge that failure to so comply could expose me to sanctions
  12   and punishment in the nature of contempt. I solemnly promise that I will not
  13   disclose in any manner any information or item that is subject to this Protective
  14   Order to any person or entity except in strict compliance with the provisions of this
  15   Order.
  16   I further agree to submit to the jurisdiction of the United States District Court for the
  17   Central District of California for enforcing the terms of this Protective Order, even if
  18   such enforcement proceedings occur after termination of this action. I hereby
  19   appoint __________________________ [print or type full name] of
  20   _______________________________________ [print or type full address and
  21   telephone number] as my California agent for service of process in connection with
  22   this action or any proceedings related to enforcement of this Protective Order.
  23   Date: ______________________________________
  24   City and State where sworn and signed: _________________________________
  25

  26   Printed name: _______________________________
  27   Signature: __________________________________
  28
                                                  16
